CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS JULY TRAFFIC DALLAS, TEXAS – August 7, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported July 2012 consolidated traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, year-to-date 2011 traffic results presented in the accompanying table include the combined results of Southwest Airlines and AirTran for periods prior to the acquisition date. The Company flew 10.0 billion revenue passenger miles (RPMs) in July 2012, which was comparable to the RPMs flown in July 2011.Available seat miles (ASMs) increased 0.6 percent to 11.9 billion from 11.8 billion ASMs in July 2011.The July 2012 load factor was 84.6 percent, compared to 85.1 percent in July 2011.For July 2012, passenger revenue per ASM (PRASM) is estimated to have increased approximately two percent as compared to July 2011. For the first seven months of 2012, the Company flew 60.9 billion RPMs, compared to 61.4 billion combined RPMs flown in the same period in 2011, a decrease of 0.8 percent.The year-to-date 2012 ASMs were 75.7 billion, which was comparable to the combined ASMs for the same period in 2011.The year-to-date 2012 load factor was 80.5 percent, compared to the combined load factor of 81.1 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JULY CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) - Available seat miles (000) % Load factor % % (0.5 ) pts. Average length of haul )% Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) - Load factor % % ) pts. Average length of haul )% Trips flown )% ***
